                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL J. LONGS II,

                   Plaintiff,                             4:18CV3148

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
BRADLEY JOHNSON, Lancaster
County Jail Director;

                   Defendant.

       This matter is before the court on Plaintiff’s Motion for Hearing. (Filing No.
9.) Plaintiff filed his Complaint on October 30, 2018, and was given leave to
proceed in forma pauperis on November 19, 2018, all while he was incarcerated.
Plaintiff filed a change of address on December 7, 2018, indicating that he is no
longer incarcerated. (See Filing No. 10.) The court has ordered him to file a new
motion for leave to proceed in forma pauperis if he wishes to continue pursuing
this matter in forma pauperis or, in the alternative, to pay the court’s filing fee.
(Filing No. 11.)

       Therefore, this case may not progress until Plaintiff files a new motion to
proceed in forma pauperis or pays the court’s filing fee. Once the question of
Plaintiff’s authorization to proceed in forma pauperis is resolved, the next step in
Plaintiff’s case will be for the court to conduct an initial review of Plaintiff’s
claims to determine whether summary dismissal is appropriate under 28 U.S.C. §
1915(e)(2). The court will conduct this review in its normal course of business.
Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Hearing (filing no. 9) is denied.
Dated this 10th day of December, 2018.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge




                                 2
